          Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 1 of 23



                                THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

---------------------------------------------------------------x
d’AMICO DRY D.A.C. (f/k/a d’amico Dry Ltd.), :
                                                               :
                                    Plaintiff,                 :
                                                               : Civil Action: 1:18-cv-00284-KD-MU
                  - against -                                  : IN ADMIRALTY
                                                               :
NIKKA FINANCE INC.,                                            :
as owner of the SEA GLASS II,                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

                                RESPONSE AND OPPOSITION
                        TO PLAINTIFF’S RENEWED MOTION TO COMPEL

           COMES NOW Nikka Finance Inc. 1 (“Nikka”), on behalf of the vessel M/V SEA GLASS

II (the “Vessel”), as Defendant in rem, and files its Response and Opposition to the Renewed

Motion to Compel filed by Plaintiff d’Amico Dry d.a.c. f/k/a d’Amico Dry Ltd. (“Plaintiff”). (ECF

129.)

                                       PRELIMINARY STATEMENT

           Nikka has fully complied with its discovery obligations under the Federal Rules of Civil

Procedure, this Court’s Orders and relevant case law. It has produced all responsive documents in

its possession, custody and control, and has provided Declarations affirming the steps it took to

search for the responsive documents and explained why certain documents were unavailable.

Obviously dissatisfied with Nikka’s full compliance, Plaintiff’s motion wastes no time in resorting

to the same kinds of smear-tactic allegations which have characterized all of its pleadings in this

matter. In particular, Plaintiff vehemently contends that Nikka must be lying and the requested


1
    Nikka Finance, Inc. continues its restricted appearance pursuant to Supplemental Rule E(8), Fed.R.Civ.P.
       Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 2 of 23



documents must still exist because they perhaps once did, but Plaintiff fails to recognize that some

of these responsive documents were created in relation to a transaction that concluded nearly ten

years ago and, in reality, the documents no longer exist because of their age. In sum, Nikka has

fully complied with its discovery obligations and Plaintiff’s motion must be denied in full.

               NIKKA’S RESPONSES TO PLAINTIFF’S DOCUMENT REQUESTS

        On July 5, 2018, the Court issued an Order denying Nikka’s Motion to Vacate the

attachment in this action. (ECF 40.) In the Order, the Court stated, in relevant part:

                 D’Amico states, and Nikka does not dispute, that the relevant time
                 period for analyzing dominion and control is between September 2,
                 2008, when d’Amico and Primera entered into the FFA and at the
                 latest June 19, 2009 when the English Judgment was entered.
                 Accordingly, the following analysis focuses on this time period.
(Id. at 13.)

        On July 6, 2018, the Court issued an Expedited Rule 16(b) Scheduling Order. (ECF 46.)

Thereafter, on July 12, 2018, Plaintiff served its First Request for Production of Documents. On

August 8, 2018, Nikka served its Responses to Plaintiff’s First Request for Documents.

        On August 15, 2018, Plaintiff filed an emergency motion to compel. (ECF 87.) On August

16, 2018, this Court denied Plaintiff’s motion and scheduled an informal hearing on August 20,

2018. (ECF 88.) Following the conference, the Court expanded the date range for discovery in this

matter to January 1, 2008 through December 31, 2011. In particular, by Order dated August 21,

2018, this Court ruled, in relevant part:

                 During the informal conference on August 20, 2018, the Court also
                 discussed issues related to d’Amico’s first set of requests for
                 production of documents served on Nikka. The undersigned simply
                 memorializes the direction given to the parties in regard to the
                 propounded production requests and any outstanding issues
                 regarding those discovery requests. In particular, the undersigned
                 finds that the appropriate date range for discovery in this matter is
                 January 1, 2008 through December 31, 2011, with the exception that
                 Nikka should produce a copy of the vessel building contract for the
                                                  2
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 3 of 23



              M/V SEA GLASS II regardless of when the contract was executed.
              This Court will not now or later deem Nikka to have waived its right
              to object to the propounded requests for production; however, the
              undersigned will require Nikka to search its warehouse (or storage
              facility) in Greece for additional records responsive to d’Amico’s
              requests for production for the period January 1, 2008 through
              December 31, 2011. This additional search is to be conducted so that
              a supplemental response to d’Amico’s propounded requests can be
              tendered not later than August 31, 2018.

(ECF 93 at 5-6.)

       Pursuant to the Court’s Order, Nikka conducted another extensive search for documents,

having previously made an exhaustive search in 2015 when Plaintiff first requested similar

documents in the related SDNY proceeding, which resulted in the production of over 5000 pages

of records. Nikka also contacted two banks it had a relationship with during the time period in

question – the first, HSH Nordbank, confirmed it has not received and does not retain independent

audited Financial Statements for Nikka and the second bank is no longer in business. On August

31, 2018, Nikka produced all available responsive documents. In particular, Nikka produced:

           1. May 21, 2008 Facility Agreement (CONFIDENTIAL
              NIKKA000001- 109);
           2. Letter dated October 15, 2008 amending certain terms of the Facility
              Agreement (CONFIDENTIAL NIKKA00110 – 115);
           3. February 2009 Second Supplemental Loan Facility and Guarantee
              Facility Agreement (CONFIDENTIAL NIKKA00116 – 134);
           4. September 11, 2009 Third Supplemental Loan Facility and
              Guarantee Facility Agreement (CONFIDENTIAL NIKKA 00135 –
              153);
           5. Contract for Construction and Sale of a Deadweight 29,100 DWT
              Bulk Carrier (Hull No. NK-002) between JBU Loggers Pte. Ltd., as
              Buyer, and Nakanishi Kikai Kogyosho Co., Ltd., as Builder, and
              Namirei Showa Co., Ltd., as Co-Builder (CONFIDENTIAL
              NIKKA00154 – 905);
           6. January 29, 2009 Commercial Invoice addressed to Nikka Finance
              Inc. in the amount of $37,500,000 for the purchase of the Vessel
              (CONFIDENTIAL NIKKA00906);
           7. October 21, 2008 Swift payment from HSH Nordbank confirming
              payment of USD32,075,000 to JBU Loggers Pte Ltd. for Hull
              NK0002 (CONFIDENTIAL NIKKA00907)

                                               3
Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 4 of 23



   8. October 21, 2008 Protocol of Delivery and Acceptance confirming
       JBU Loggers Pte. Ltd. sold and delivered the Vessel to Nikka
       Finance Inc. (CONFIDENTIAL NIKKA00908);
   9. June 24, 2008 Time Charter Party between Nikka Finance Inc. and
       Britannia Bulk PLC for the charter of the Vessel (CONFIDENTIAL
       NIKKA00909 – 937);
   10. Annual Report & Accounts 2008 for Nikka Finance Inc. M/V
       SEAGLASS II (CONFIDENTIAL NIKKA00938 – 941);
   11. February 21, 2011 Meeting of the Board of Directors of Bulknav
       Inc. (CONFIDENTIAL NIKKA00942);
   12. May 19, 2010 Meeting of the Board of Directors of Bulknav Inc.
       (CONFIDENTIAL NIKKA00943);
   13. February 23, 2009 Meeting of the Board of Directors of Bulknav
       Inc. (CONFIDENTIAL NIKKA00944);
   14. October 15, 2009 Nikka Finance Inc. Resolutions of the Board of
       Directors appointing the President, Secretary and Director of the
       corporation (CONFIDENTIAL NIKKA00945);
   15. October 15, 2009 Nikka Finance Inc. Resolutions of the Board of
       Directors appointing three directors of the corporation
       (CONFIDENTIAL NIKKA00946);
   16. October 15, 2009 Letter of Appointment by George Papadopoulos
       (CONFIDENTIAL NIKKA00947);
   17. October 15, 2009 Letter of Appointment by Niccolo Benvenuti
       (CONFIDENTIAL NIKKA00948);
   18. October 16, 2009 Letter of Resignation by Paul Coronis confirming
       his resignation as Director of Nikka (CONFIDENTIAL
       NIKKA00949);
   19. Annual Report & Accounts 2011 for Nikka Finance Inc. M/V
       SEAGLASS II (CONFIDENTIAL NIKKA00950 – 953);
   20. Annual Report & Accounts 2010 for Nikka Finance Inc. M/V
       SEAGLASS II (CONFIDENTIAL NIKKA00954 – 957);
   21. Annual Report & Accounts 2009 for Nikka Finance Inc. M/V
       SEAGLASS II (CONFIDENTIAL NIKKA00958 – 961);
   22. Annual Report & Accounts 2008 for Nikka Finance Inc. M/V
       SEAGLASS II (CONFIDENTIAL NIKKA00962 – 965);
   23. October 1, 2010 Invoice to Nikka Finance from the Marshall Islands
       requesting payment of the Tonnage Tax for the Vessel for the period
       of January 1, 2011 to December 31, 2011 (CONFIDENTIAL
       NIKKA00966);
   24. The October 1, 2009 Invoice to Nikka Finance from the Marshall
       Islands requesting payment of the Tonnage Tax for the Vessel for
       the period of January 1, 2010 to December 31, 2010
       (CONFIDENTIAL NIKKA00967);
   25. Tonnage Tax Receipt for the period of January 1, 2010 to December
       31, 2010 (CONFIDENTIAL NIKKA00968);

                                       4
Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 5 of 23



   26. January 3, 2011 confirmation of insurance for the Vessel for
       underwriting year 2011 ((CONFIDENTIAL NIKKA00969 - 993);
   27. September 27, 2010 confirmation of insurance for the Vessel for
       underwriting year 2010 (CONFIDENTIAL NIKKA00994 - 1004);
   28. May 7, 2009 Shipmanagement Agreement between Nikka and
       Primebulk     Shipmanagement      Limited     for   the    Vessel
       (CONFIDENTIAL NIKKA01005 - 1022);
   29. June 30, 2011 Addendum No. 1 to the Shipmanagement Agreement
       (CONFIDENTIAL NIKKA01023);
   30. September 5, 2007 Certificate of Incorporation of Nikka Finance
       Inc. (CONFIDENTIAL NIKKA01024);
   31. September 5, 2007 Articles of Incorporation of Nikka Finance Inc.
       (CONFIDENTIAL NIKKA01025 - 1029);
   32. Share Certificate confirming Bulknav Inc. is owner of Nikka
       Finance Inc. (CONFIDENTIAL NIKKA01030);
   33. August 1, 2009 Time Charter between Nikka Finance Inc. and
       Qingdao Ocean Shipping Co. Ltd. for the Vessel (CONFIDENTIAL
       NIKKA01031 - 1035);
   34. List of Nikka Finance employees (CONFIDENTIAL NIKKA01036
       - 1039);
   35. November 25, 2013 Certificate of Classification for the Vessel
       (CONFIDENTIAL NIKKA01040 - 1041);
   36. January 27, 2009 Certificate of Classification for the Vessel
       (CONFIDENTIAL NIKKA01042 - 1043);
   37. Primebulk Shipmanagement Ltd. correspondence (documents are in
       Greek) (CONFIDENTIAL NIKKA01044 - 1048);
   38. Bank records for Nikka Finance Inc. (documents are in Greek)
       (CONFIDENTIAL NIKKA01049 - 1207);
   39. February 21, 2011 Meeting of the Board of Directors of Bulknav
       Inc. (CONFIDENTIAL NIKKA01208);
   40. May 19, 2010 Meeting of the Board of Directors of Bulknav Inc.
       (CONFIDENTIAL NIKKA01209);
   41. February 23, 2009 Meeting of the Board of Directors of Bulknav
       Inc. (CONFIDENTIAL NIKKA01210);
   42. That May 19, 2010 Resolution of the Board of Directors of Bulknav
       approving new directors for Bulknav (CONFIDENTIAL
       NIKKA01211);
   43. April 19, 2010 Resolution of the Board of Directors of Bulknav
       approving new directors for Bulknav (CONFIDENTIAL
       NIKKA01212);
   44. July 30, 2009 Bulknav Board of Director Meeting Minutes
       confirming Bulknav would execute a Guarantee as security for the
       obligations of the Borrowers under the May 21, 2008 Facility
       Agreement and the May 21, 2008 Master Agreement
       (CONFIDENTIAL NIKKA01213 - 1214);

                                      5
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 6 of 23



           45. September 11, 2009 Indemnity Letter from Bulknav Inc. to
               Primebulk Shipmanagement Ltd. regarding the Corporate
               Guarantee provided by Primebulk in favor of the Lenders in relation
               to the obligations of the Borrowers under the Facility Agreement
               (CONFIDENTIAL NIKKA01215 - 1216);
           46. Certificate of Good Standing for Bulknav Inc. (CONFIDENTIAL
               NIKKA01217);
           47. Invoice dated January 7, 2015 addressed to Bulknav Inc. for the
               Annual Corporation Maintenance Fee for the period of February 19,
               2015 to February 18, 2016 (CONFIDENTIAL NIKKA01218);
           48. Invoice dated January 7, 2014 addressed to Bulknav Inc. for the
               Annual Corporation Maintenance Fee for the period of February 19,
               2014 to February 18, 2015 (CONFIDENTIAL NIKKA01219);
           49. Invoice dated January 8, 2013 for Bulknav’s Annual Corporation
               Maintenance Fee for the period of February 19, 2013 to February
               18, 2014 (CONFIDENTIAL NIKKA01220);
           50. Invoice dated January 9, 2012 for Bulknav’s Annual Corporation
               Maintenance Fee for the period of February 19, 2012 to February
               18, 2013 (CONFIDENTIAL NIKKA01221);
           51. Invoice dated January 9, 2009 for Bulknav’s Annual Corporation
               Maintenance Fee for the period of February 19, 2009 to February
               18, 2010 (CONFIDENTIAL NIKKA01222);
           52. Invoice dated January 10, 2011 for Bulknav’s Annual Corporation
               Maintenance Fee for the period of February 19, 2011 to February
               18, 2012 (CONFIDENTIAL NIKKA01223);
           53. Articles of Amendment of Bulknav Inc. (CONFIDENTIAL
               NIKKA01224 - 1225);
           54. Certificate of Incorporation for Bulknav Inc. (CONFIDENTIAL
               NIKKA01226);
           55. Bulknav Inc. Common Stock Master Register dated September 25,
               2008 (CONFIDENTIAL NIKKA01227)

       On September 6, 2018, the Parties attended a formal hearing before Magistrate Judge

Murray concerning outstanding discovery disputes in this case. At the hearing, Judge Murray

allowed Plaintiff to propound five additional requests for production to Nikka focused on the

ownership of the SEA GLASS II. (ECF 107, fn 4.) Judge Murray also asked Nikka to provide an

affidavit from somebody with knowledge of the search to explain what Nikka did to search its

records for documents that are responsive to Plaintiff’s request for production. (See Sept. 6, 2018




                                                6
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 7 of 23



Tr. at 49:3-15) (ECF 107 at 6.) On September 7, 2018, Plaintiff served its Second Set of Requests

for Production to Nikka. Those requests included:

           1. All documents relating to Nikka’s purchase and/or acquisition of the
              M/V SEAGLASS II, including but not limited to all contracts,
              agreements, memoranda, any addenda, supplements, riders and/or
              amendments thereto, Memoranda of Agreements (dated January 10,
              2007 or any other dates), financial documents, arrangements, and
              disclosures.

           2. All documents provided to or by Nikka to effect or in connection
              with the closing of Nikka’s purchase, acquisition and delivery of the
              M/V SEAGLASS II, including but not limited to acceptance of
              delivery, receipt of or for delivery, financial documents and/or
              disclosures, means of payment therefor.

           3. All evidence of payments made directly or indirectly by or on behalf
              of Nikka for the purchase, acquisition and delivery of the M/V
              SEAGLASS II.

           4. All documents evidencing the registered, actual and “beneficial”
              ownership of Nikka from January 1, 2008 through December 31,
              2011.

       On September 25, 2018, Nikka served its Responses to Plaintiff’s Second Set of Requests

for Documents. Nikka’s Responses provided:

           1. All documents relating to Nikka’s purchase and/or acquisition of the
              M/V SEAGLASS II, including but not limited to all contracts,
              agreements, memoranda, any addenda, supplements, riders and/or
              amendments thereto, Memoranda of Agreements (dated January 10,
              2007 or any other dates), financial documents, arrangements, and
              disclosures.

              RESPONSE: Objection is made to the impermissibly broad caveat
              placed on this request (“All documents relating to …,”), which
              makes the inquiry unreasonably burdensome, and outside the scope
              of reasonable discovery contemplated by Rule 26, Fed. R. Civ. P.
              Notwithstanding the foregoing objection, and based on diligent,
              good faith efforts, no documents otherwise responsive to this request
              are being withheld from production. See documents bate stamped
              Nikka 00001-00905.



                                                7
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 8 of 23



          2. All documents provided to or by Nikka to effect or in connection
             with the closing of Nikka’s purchase, acquisition and delivery of the
             M/V SEAGLASS II, including but not limited to acceptance of
             delivery, receipt of or for delivery, financial documents and/or
             disclosures, means of payment therefor.

              RESPONSE: Objection is made to the impermissibly broad caveat
              placed on this request (“All documents provided …,”), which makes
              the inquiry unreasonably burdensome, and outside the scope of
              reasonable discovery contemplated by Rule 26, Fed. R. Civ. P.
              Notwithstanding the foregoing objection, and based on diligent,
              good faith efforts, no documents otherwise responsive to this request
              are being withheld from production. See documents bate stamped
              Nikka 00906-00908 and Bill of Sale attached hereto bate
              stamped Nikka 01228.

          3. All evidence of payments made directly or indirectly by or on behalf
             of Nikka for the purchase, acquisition and delivery of the M/V
             SEAGLASS II.

              RESPONSE: Objection is made to the impermissibly broad caveat
              placed on this request (“All evidence of …,”), which makes the
              inquiry unreasonably burdensome, and outside the scope of
              reasonable discovery contemplated by Rule 26, Fed. R. Civ. P.
              Notwithstanding the foregoing objection, and based on diligent,
              good faith efforts, no documents otherwise responsive to this request
              are being withheld from production. See documents bate stamped
              Nikka 00906-00908 and Bill of Sale attached hereto bate
              stamped Nikka 01228.

          4. All documents evidencing the registered, actual and “beneficial”
             ownership of Nikka from January 1, 2008 through December 31,
             2011.

              RESPONSE: Objection is made to the impermissibly broad caveat
              placed on this request (“All documents evidencing …,”), which
              makes the inquiry unreasonably burdensome, outside the scope of
              reasonable discovery contemplated by Rule 26, Fed. R. Civ. P.
              Notwithstanding the foregoing objection, and based on diligent,
              good faith efforts, no documents otherwise responsive to this request
              are being withheld from production. See documents bate stamped
              Nikka 00906-00908, Nikka 01024 - 01030 and Bill of Sale
              attached hereto bate stamped Nikka 01228.

A copy of Nikka’s Responses to Plaintiff’s Second Set of Requests for Production is attached

hereto as Ex. A. On September 25, 2018, Nikka also made a supplemental document production,
                                               8
        Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 9 of 23



which included the Bill of Sale for the Vessel from JBU Loggers Pte. Ltd. to Nikka Finance Inc.,

which was bates stamped CONFIDENTIAL NIKKA01228, and five cancelled bearer shares No.

1 through 5 for Nikka Finance, Inc., which were bates stamped CONFIDENTIAL NIKKA01229-

1233.

        Moreover, pursuant to the Court’s September 7, 2018 Order, Nikka provided a Declaration

from Evangelos Bairactaris, the Greek attorney who represented Nikka in the purchase of the

Vessel. Mr. Bairactaris stated:

               1.     I am the Managing Partner of the law firm Bairactaris &
               Partners in Piraeus, Greece, which acted as counsel for Nikka
               Finance Inc. (“Nikka”) in relation to the purchase of the M/V
               SEAGLASS II in 2007-2008.

               2.     My Firm acts for many shipping companies in Greece and
               abroad in relation to the sale and purchase of merchant vessels.
               Since its inception, I would estimate that my Firm has acted as
               counsel to either a buyer or a seller of merchant vessels in more than
               a thousand transactions.

               3.      My Firm was involved in the drafting and negotiation of the
               documents in connection with Nikka’s purchase of the SEA GLASS
               II. As such, on September 10, 2018, Nikka asked whether I could
               locate the following documents in my records:

                   a) All documents relating to Nikka’s purchase and/or
                      acquisition of the M/V SEAGLASS II, including but not
                      limited to all contracts, agreements, memoranda, any
                      addenda, supplements, riders and/or amendments thereto,
                      Memorandum of Agreement (dated January 10, 2007 or any
                      other dates), financial documents, arrangements, and
                      disclosures.

                   b) All documents provided to or by Nikka to effect or in
                      connection with the closing of Nikka’s purchase, acquisition
                      and delivery of the M/V SEAGLASS II, including but not
                      limited to acceptance of delivery, receipt of or for delivery,
                      financial documents and/or disclosures, means of payment
                      therefor.



                                                 9
     Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 10 of 23



              4.      I have checked my Firm’s archives and cannot locate any of
              the above documents relating to Nikka’s purchase of the SEA
              GLASS II since the transaction concluded nearly ten years ago. It is
              the Firm’s policy not to retain documents for more than five years,
              which exceeds the requirements imposed by Greek law applicable
              to retention of documents by Greek law firms.

See Declaration of Evangelos Bairactaris dated September 14, 2018 attached hereto as Ex. B.

       Nikka also provided a letter from HSH Nordbank, which stated:

              Nikka Finance Inc. is a client of our Bank on a depository,
              operational and lending basis since 2008.

              The cooperation has been conducted to our entire satisfaction.
              During this period we have not received and do not retain
              independent audited Financial Statements for Nikka Finance Inc.

See Letter HSH Nordbank dated September 17, 2018, which is attached hereto as Ex. C.

       Finally, Paul Coronis provided a Declaration confirming the efforts Nikka made “to search

its warehouse (or storage facility) in Greece for additional records responsive to d’Amico’s

requests for production for the period January 1, 2008 through December 31, 2011,” as required

by this Court’s September 7, 2018 Order.2 Mr. Coronis confirmed:



2
  The Court found Mr. Coronis’s Declaration met the requirements the Court set forth in its
September 7, 2018 Order. In particular, at the October 5, 2018 informal conference, the Court
stated:

       [I]n the Court’s view, the affidavit wasn’t the greatest affidavit, but it did
       hit the marks that the Court -- the Court set out there which were -- I mean,
       I didn’t -- I mean, it said do these basic things and provide a single affiant
       document that sets out what happened and where you looked and what you
       got and if you didn’t get something why you didn’t get it. And, again,
       although it’s not going to win any awards, it did hit those marks. And I think
       the things that d’Amico wants to see in the affidavit are -- go beyond what
       this Court asks the affiant to put in that document. So if d’Amico wants
       more out of the affidavit, you’re going to have to include that in your motion
       to compel also.

                                                10
     Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 11 of 23



              1.      I am over the age of eighteen, and have personal knowledge
              of the proceedings before this Honorable Court and the proceedings
              pending before Judge Koeltl in the Southern District of New York
              (hereinafter the “New York Action”) wherein d’Amico Dry D.A.C.
              (“d’Amico”) seeks, in both matters, to recover an English Judgment
              issued in June 2009 against Primera Maritime (Hellas) Ltd.
              (“Primera”) on the allegation that Nikka is an alter ego of Primera.
              Likewise, I have personal knowledge of the contents of this
              Declaration.

              2.    I provide this Declaration to identify the steps taken by
              Nikka to respond to d’Amico’s Requests for the Production of
              Documents.

              3.     d’Amico requested documents from Nikka for the first time
              in August 2015 in the New York Action.

              4.      I directed my personal assistant at the time, who in turn
              directed several employees of Primebulk Shipmanagement, the
              managers of the SEA GLASS II, to search Nikka’s records for
              documents responsive to d’Amico’s requests. I understand that no
              less than two searches for the responsive documents were made.

              5.     Most of Nikka’s responsive documents were located. Some
              documents were with the manager and some, given the age of the
              requested documents, were in storage. The requested records that
              were not located in storage were presumed discarded due to their
              age.

              6.      Nikka’s responsive documents were produced in the New
              York Action as part of a production that included over 5,000
              corporate records including, but not limited to, annual board minute
              reports, charterparties, insurance policies, tax filings, financial
              accounts and bank records.

              7.      During a discovery hearing held on October 20, 2015 in the
              New York Action, Judge Koeltl addressed the issue of spoliation,
              stating “Your chronology is actually helpful to me because it reflects
              the fact that your clients did come into the case later. So any issues
              of spoliation would not really be an issue with respect to documents
              going back to 08’ or 09’.” See transcript excerpt attached hereto as
              Exhibit A.



(See October 5, 2018 Tr. 15:5-18.)

                                               11
       Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 12 of 23



              8.        Notwithstanding the prior exhaustive search for records in
              the New York Action, Nikka, in this action, made significant efforts
              to search for records requested by d’Amico, including: (i)
              conducting a further search for records in storage; (ii) contacting the
              law firm that represented Nikka in the purchase of the SEA GLASS
              II; (iii) contacting banks; and, (iv) contacting the P&I Club the SEA
              GLASS II was entered with in 2008 and 2009.

              9.      After conducting a further search for records, as noted in
              paragraph 8, Nikka was able to locate the shipbuilding contract and
              technical specification for the SEA GLASS II, the commercial
              invoice addressed to Nikka for the purchase of the SEA GLASS II,
              a copy of the Bill of Sale issued to Nikka for the purchase of the
              SEA GLASS II, evidence of payment for the purchase of the Vessel,
              and copies of canceled bearer stock certificates No. 1 through 5 for
              Nikka Finance for the period prior to September 2008. A majority
              of the documents requested in this action were previously produced
              in the New York Action. No other documents requested by
              d’Amico, other than the ones identified in paragraph 9, could be
              located.

              10.     The Managing Director of the law firm who represented
              Nikka in the purchase and drafting of documents for the SEA
              GLASS II provided a Declaration stating the law firm could not
              “locate any of the above documents relating to Nikka’s purchase of
              the SEA GLASS II since the transaction concluded nearly ten years
              ago. It is the Firm’s policy not to retain documents for more than
              five years, which exceeds the requirements imposed by Greek law
              applicable to retention of documents by Greek law firms.” A copy
              of the Declaration of Evangelos Bairactaris is attached hereto as
              Exhibit B.

              11.    HSH Nordbank, the bank that provided financing for the
              purchase of the SEA GLASS II, also provided a letter which
              confirmed that the bank did not receive audited financial statements
              for Nikka. A copy of HSH Nordbank’s letter is attached hereto as
              Exhibit C.

              12.    The P&I Club has not responded to the request for copies of
              the 2008 and 2009 entries.

See Declaration of Paul Coronis dated September 27, 2018 attached hereto as Ex. D; see also ECF

120.



                                                12
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 13 of 23



          On October 5, 2018, the Parties attended an informal hearing before Judge Murray to

discuss issues related to scheduling and discovery. At the hearing, Nikka’s counsel confirmed

Nikka diligently searched for and produced all responsive documents. In response, the Court

stated:

                 THE COURT: Right. And I now recall I read the reference to Judge
                 Koeltl’s conclusion on that. And the lawyer’s either submitted an
                 affidavit or something. He talked about we’re ten years outside of
                 that and the obligation is to keep it for five. So he kept it for however
                 long he does, but he doesn’t have it anymore. I think what Mr.
                 Bennett said is well put and it’s accurate. And from the d’Amico
                 side, y’all are just going to have to understand that you’ll have to
                 put it in a motion to compel at this point. But truly, the -- you know,
                 I can’t make them have something they don’t have. So the assertion
                 from Nikka that they don’t have it is legitimate at this stage. So I’m
                 not going to ask them to do anything different from that outside of
                 what you may want to present in your motion to compel.

(See October 5, 2018 Tr., 19:17-25; 20:1-6.)

          On October 9, 2018, Plaintiff filed its Second Motion to Compel. (ECF 129.)

                                             ARGUMENT

A.        Nikka Has Fully Complied With its Discovery Obligations Under the Federal Rules
          of Civil Procedure and This Court’s Orders

          Plaintiff’s Motion to Compel must be denied because Nikka has properly responded to and

objected to Plaintiff’s Requests for Production; provided Declarations explaining the steps it took

to uncover responsive documents and the reasons why certain responsive information is

unavailable; and produced all responsive documents in its possession, custody or control.

          1.   Nikka Has Not Waived Its Objections and Responses to Plaintiff’s Requests for
               Production

          Nikka admits its Responses and Objections to Plaintiff’s First Request for Production were

served in 28 days, instead of the 20 days, as required by the Expedited Rule 16(b) Scheduling



                                                    13
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 14 of 23



Order. (ECF 46, at 3.) Nikka never waived its right to object to the propounded discovery and

respectfully apologies to this Honorable Court for the unintentional oversight.

       However, Plaintiff’s argument that Nikka’s Responses and Objections have been waived

is contrary to this Court’s August 21, 2018 Order, wherein the Court stated it “will not now or later

deem Nikka to have waived its right to object to the propounded requests for production . . .” (ECF

93, 5). In any event, Plaintiff has suffered no prejudice because, notwithstanding the objections,

Nikka has complied with the Fed. R. Civ. P. 34 and has produced all responsive documents in its

possession, custody and control.

       2.    Nikka Did Not Misinterpret the Relevant Time Period Noted in the Court’s July 5,
             2018 Order

       In attempting to argue otherwise, Plaintiff admits Nikka’s interpretation of the Court’s clear

statement in the July 5, 2018 Order (ECF 40) is correct. As stated at p. 9 of Plaintiff’s brief (ECF

129), “the Court indeed stated that ‘the relevant time period for analyzing dominion and control is

between September 2, 2008, when d’Amico and Primera entered into the FFA and at the latest

June 19, 2009 when the English Judgment was entered.’ (Doc. 40 at p. 13.)” In fact, it was not

until the informal conference on August 20, 2018, and the Court’s August 21, 2018 Order entered

thereafter, that the date range for discovery in this matter was expanded to January 1, 2008 through

December 31, 2011, with the exception that Nikka should produce a copy of the vessel building

contract for the M/V SEA GLASS II regardless of when the contract was executed. (ECF 93 at 5.)

Indeed, pursuant to the Court’s August 21, 2018 Order, Nikka conducted another extensive search

for documents, , having previously made an exhaustive search in 2015 when Plaintiff first

requested similar documents in the related SDNY proceeding, which resulted in the production of

over 5000 pages of records. Nikka also contacted two banks it had a relationship with during the

time period in question; the first, HSH Nordbank, confirmed it has not received and does not retain
                                                 14
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 15 of 23



independent audited Financial Statements for Nikka and the second bank is no longer in business.

Nikka has produced all responsive documents it has in its possession, custody and control.

       3.    Nikka’s Relevancy Objections Are Proper

       Plaintiff’s contention that Nikka’s responses and objections to Requests 13 and 22 seeking

production of the vessel building contract and payments to Primera or Primebulk for services

related to the Vessel on relevancy grounds is disingenuous. (ECF 129, at 10.)

       First, Nikka’ objection to the relevancy of the shipbuilding contract for the Vessel (Request

13) was based on the fact that the contract is dated October 30, 2006, and falls outside of the

previously identified time period of September 2, 2008 and June 19, 2009, which this Court noted

was the relevant time period for analyzing dominion and control of Primera over Nikka. (ECF 40.)

Notwithstanding the objection, Nikka produced the shipbuilding contract. See CONFIDENTIAL

NIKKA00154 – 905.

       Second, Nikka properly objected to Request 22, seeking “copies of all invoices and

payments to Nikka and/or Bulknav for charter hire for the M/V SEAGLASS II from 2008 to the

present.” In its response, Nikka again objected to the scope of the request to the extent it seeks

documents outside of the relevant time period stated in the Court’s July 5, 2018 Order. (ECF 40).

Moreover, tellingly, Plaintiff fails to inform the Court of Nikka’s further response to Request 22,

which provides:

               Further, Nikka did not receive invoices for charter hire for the M/V
               SEAGLASS II. In addition, the payment of charter hire is irrelevant
               to the issue of whether Primera had dominion and control over
               Nikka. Notwithstanding the objections, charter hire for the charter
               of the M/V SEAGLASS was controlled by the terms and conditions
               of the Facilities Agreement, which Plaintiff possesses.
               Notwithstanding the objection, and without waiving the right to
               claim that discovery is limited to the time period of September 2,
               2008 to June 19, 2009, the requested documents were previously
               produced in the action pending in the United States District Court
                                                15
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 16 of 23



                for the Southern District of New York, bearing the style: “d’Amico
                Dry Ltd v. Primera Mar. (Hellas) Ltd, et. al, Case No. 09-CV-7840
                (JGK). See documents bate stamped BR00754-1081.

        Based on the above, Plaintiff’s argument is moot and should be denied because Nikka has

already produced a copy of the responsive documents in this action.

B.      Nikka Has Already Produced All Responsive Documents in its Possession, Custody,
        and Control

        Rule 34 requires Nikka to search for and produce all responsive documents in its

possession, custody, or control. Fed. R. Civ. P. 34. As this Court noted in its September 7, 2018

Order, responsive documents include “information the responding party can obtain on demand, for

instance, from its bank, accountant, or affiliated corporations.” See, e.g., ANZ Advanced

Technologies, LLC v. Bush Hog, LLC, 2011 WL 814663, *9 (S.D. Ala. Jan. 26, 2011) (“[A]

corporate party may be required to produce documents within the possession, custody, or control

of a sister corporation or other corporate affiliate. For purposes of Fed.R.Civ.P. 34, ‘control’ can

exist even if the documents are physically located with a corporate party’s affiliate. . . . “’[C]ontrol

over a corporate affiliate’s documents is not equivalent to ‘piercing the corporate veil.’ . . . Rather,

‘control’ has been ‘construed broadly by the courts’ to include not just a legal right, but also a

‘practical ability to obtain the materials’ on demand. . . . The ‘specific form of the corporate relative

does not matter,’ rather, practical considerations such as ‘common relationships’ and shared

ownership or management dictate whether a party can be held responsible for production of its

affiliate’s materials.”). (ECF 107.)

        During the September 6, 2018 hearing, Judge Murray reiterated this definition of “control”

when he stated:

                [Nikka] needs to produce what’s responsive; and that is, what is in
                your control. And what’s in your control includes what you can

                                                   16
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 17 of 23



               demand from people who are related to you, whether that is an
               accountant, a banker. (Sept. 6, 2018 Tr. 47:21-25.)

                                               ***

               But if Nikka has it, you got to – they’ve got to produce it as a group
               document or in a group of other entities that might be involved in
               that financial statement or that transaction. They’ve got to produce
               it. But on the other side of that coin is – let’s say the -- Nikka doesn’t
               have it. Then this Court does not expect it to go -- and let’s just use
               an example – let’s say it’s something Bulknav has. They don’t have
               to go to Bulknav and say, look. We got a -- I mean, that’s -- unless
               it’s within -- operating under the rule that says if you’re able to get
               it on demand, that’s fine. But you don’t have to -- I mean, if they
               don’t have the Bulknav documents, they don’t have them. And
               they’re not Bulknav. (Sept. 6, 2018 Tr. 50:19-25; 51:1-6.)

       Moreover, in the September 7, 2018 Order, the Court highlighted the following non-

exhaustive list of documents that are relevant, responsive and proportional in this case and should

be produced by Nikka if not already produced or, otherwise, Nikka should explain in its affidavit

why the information cannot be produced:

           1. payments to employees of Nikka;
           2. invoices and payments to Primera and Primebulk for ship-
               management services;
           3. Nikka’s bylaws, shareholder minutes, and share certificates;
           4. loans to/from Nikka, including any intercompany loans;
           5. Nikka’s tax returns;
           6. P&I/Hull policies for 2008, 2009 and part of 2010;
           7. written communications with Primera and Primebulk regarding the
               SEA GLASS II;
           8. records relied on by Nikka regarding ownership of Primera;
           9. records establishing the ownership of Nikka;
           10. any communications with HSH Nordbank to allow Primera and
               Primebulk to be the managers of SEAGLASS II; and
           11. the July 10, 2007 MOA for Nikka’s purchase of the SEAGLASS II,
               with addenda.

(ECF 107, fn 5.)

       First, the accompanying declarations of Evangelos Bairactaris and Paul Coronis, (Exs. B

and D respectively), and the letter from HSH Nordbank, (Ex. C), as summarized above, make clear
                                                  17
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 18 of 23



that Nikka has fully complied with Rule 34 and this Court’s Orders, which required Nikka to make

a reasonable search of all sources likely to contain responsive documents and produce all such

responsive documents in its control, including conducting a further exhausted search for

documents in storage; searching for documents in the possession of Primebulk, the manager of the

SEA GLASS II; contacting Nikka’s bank; contacting the lawyer who was involved in the drafting

and negotiations of the documents in connection with Nikka’s purchase of the Vessel; and

contacting the P&I Club the SEA GLASS II was entered with in 2008 and 2009. (ECF 107; 128.)

       Second, since 2015, Plaintiff has in its possession over 5,000 pages of documents in the

control of and previously produced by Nikka’s “sister corporation or other corporate affiliates,”

including Sonic Finance Inc., Mirage Finance Inc., Handy Finance Inc., Pasha Finance Inc.,

Movida Finance Inc., Element Finance Inc., Caldera Marine Co. Ltd., Adalia Marine Co. Ltd.,

Seasatin Navigation Inc., Annamar Navigation Inc., Seasafe Navigation Inc., Chemnav Inc.,

Primebulk Shipmanagement Ltd., Bulknav Inc. and Chemnav Shipmanagement Ltd., in the related

Southern District of New York proceeding. Nikka cited to these previously produced documents

in its August 8, 2018 Response to Plaintiff’s First Request for Production of Documents.

       Third, Nikka has already produced many of the documents responsive to the information

noted in footnote 5 of the Court’s September 7, 2018 Order, (ECF 107, fn 5), including:

       1. Invoices and payments to Primera and Primebulk for ship-management services:
             a. Bank records for Nikka Finance Inc. (documents are in Greek)
                 (CONFIDENTIAL NIKKA01049 - 1207)
       2. Nikka’s bylaws, shareholder minutes, and share certificates:
             a. February 21, 2011 Meeting of the Board of Directors of Bulknav
                 Inc. (CONFIDENTIAL NIKKA00942);
             b. May 19, 2010 Meeting of the Board of Directors of Bulknav Inc.
                 (CONFIDENTIAL NIKKA00943);
             c. February 23, 2009 Meeting of the Board of Directors of Bulknav
                 Inc. (CONFIDENTIAL NIKKA00944);



                                               18
Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 19 of 23



       d. October 15, 2009 Nikka Finance Inc. Resolutions of the Board
           of Directors appointing the President, Secretary and Director of
           the corporation (CONFIDENTIAL NIKKA00945);
       e. October 15, 2009 Nikka Finance Inc. Resolutions of the Board
           of Directors appointing three directors of the corporation
           (CONFIDENTIAL NIKKA00946);
       f. October 15, 2009 Letter of Appointment by George
           Papadopoulos (CONFIDENTIAL NIKKA00947);
       g. October 15, 2009 Letter of Appointment by Niccolo Benvenuti
           (CONFIDENTIAL NIKKA00948);
       h. October 16, 2009 Letter of Resignation by Paul Coronis
           confirming his resignation as Director of Nikka
           (CONFIDENTIAL NIKKA00949)
 3. Loans to/from Nikka, including any intercompany loans:
       a. May 21, 2008 Facility Agreement (CONFIDENTIAL NIKKA000001- 109;
       b. Letter dated October 15, 2008 amending certain terms of the Facility
           Agreement (CONFIDENTIAL NIKKA00110 – 115);
       c. February 2009 Second Supplemental Loan Facility and Guarantee Facility
           Agreement (CONFIDENTIAL NIKKA00116 – 134);
       d. September 11, 2009 Third Supplemental Loan Facility and Guarantee Facility
           Agreement (CONFIDENTIAL NIKKA 00135 – 153);
       e. Annual Report & Accounts 2008 for Nikka Finance Inc. M/V SEAGLASS II
           (CONFIDENTIAL NIKKA00938 – 941);
       f. Annual Report & Accounts 2011 for Nikka Finance Inc. M/V SEAGLASS II
           (CONFIDENTIAL NIKKA00950 – 953);
       g. Annual Report & Accounts 2010 for Nikka Finance Inc. M/V SEAGLASS II
           (CONFIDENTIAL NIKKA00954 – 957);
       h. Annual Report & Accounts 2009 for Nikka Finance Inc. M/V SEAGLASS II
           (CONFIDENTIAL NIKKA00958 – 961);
       i. Annual Report & Accounts 2008 for Nikka Finance Inc. M/V SEAGLASS II
           (CONFIDENTIAL NIKKA00962 – 965)
 4. Nikka’s tax returns:
       a. October 1, 2010 Invoice to Nikka Finance from the Marshall
           Islands requesting payment of the Tonnage Tax for the Vessel
           for the period of January 1, 2011 to December 31, 2011
           (CONFIDENTIAL NIKKA00966);
       b. The October 1, 2009 Invoice to Nikka Finance from the
           Marshall Islands requesting payment of the Tonnage Tax for the
           Vessel for the period of January 1, 2010 to December 31, 2010
           (CONFIDENTIAL NIKKA00967);
       c. Tonnage Tax Receipt for the period of January 1, 2010 to
           December 31, 2010 (CONFIDENTIAL NIKKA00968)
 5. P&I/Hull policies for 2008, 2009 and part of 2010:
       a. January 3, 2011 confirmation of insurance for the Vessel for
           underwriting year 2011 ((CONFIDENTIAL NIKKA00969 -
           993);
                                     19
Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 20 of 23



       b. September 27, 2010 confirmation of insurance for the Vessel for
           underwriting year 2010 (CONFIDENTIAL NIKKA00994 -
           1004)
 6. Written communications with Primera and Primebulk regarding the
    SEA GLASS II:
       a. May 7, 2009 Shipmanagement Agreement between Nikka and
           Primebulk Shipmanagement Limited for the Vessel
           (CONFIDENTIAL NIKKA01005 - 1022);
       b. June 30, 2011 Addendum No. 1 to the Shipmanagement
           Agreement (CONFIDENTIAL NIKKA01023);
       c. Primebulk Shipmanagement Ltd. correspondence (documents
           are in Greek) (CONFIDENTIAL NIKKA01044 - 1048)
 7. Records establishing the ownership of Nikka:
       a. September 5, 2007 Certificate of Incorporation of Nikka Finance
           Inc. (CONFIDENTIAL NIKKA01024);
       b. September 5, 2007 Articles of Incorporation of Nikka Finance
           Inc. (CONFIDENTIAL NIKKA01025 - 1029);
       c. Share Certificate confirming Bulknav Inc. is owner of Nikka
           Finance Inc. (CONFIDENTIAL NIKKA01030);
       d. February 21, 2011 Meeting of the Board of Directors of Bulknav
           Inc. (CONFIDENTIAL NIKKA01208);
       e. May 19, 2010 Meeting of the Board of Directors of Bulknav Inc.
           (CONFIDENTIAL NIKKA01209);
       f. February 23, 2009 Meeting of the Board of Directors of Bulknav
           Inc. (CONFIDENTIAL NIKKA01210);
       g. May 19, 2010 Resolution of the Board of Directors of Bulknav
           approving new directors for Bulknav (CONFIDENTIAL
           NIKKA01211);
       h. April 19, 2010 Resolution of the Board of Directors of Bulknav
           approving new directors for Bulknav (CONFIDENTIAL
           NIKKA01212);
       i. July 30, 2009 Bulknav Board of Director Meeting Minutes
           confirming Bulknav would execute a Guarantee as security for
           the obligations of the Borrowers under the May 21, 2008 Facility
           Agreement and the May 21, 2008 Master Agreement
           (CONFIDENTIAL NIKKA01213 - 1214);
       j. Certificate of Good Standing for Bulknav Inc.
           (CONFIDENTIAL NIKKA01217);
       k. Invoice dated January 7, 2015 addressed to Bulknav Inc. for the
           Annual Corporation Maintenance Fee for the period of February
           19, 2015 to February 18, 2016 (CONFIDENTIAL
           NIKKA01218);
       l. Invoice dated January 7, 2014 addressed to Bulknav Inc. for the
           Annual Corporation Maintenance Fee for the period of February
           19, 2014 to February 18, 2015 (CONFIDENTIAL
           NIKKA01219);
                                        20
     Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 21 of 23



              m. Invoice dated January 8, 2013 for Bulknav’s Annual
                 Corporation Maintenance Fee for the period of February 19,
                 2013 to February 18, 2014 (CONFIDENTIAL NIKKA01220);
              n. Invoice dated January 9, 2012 for Bulknav’s Annual
                 Corporation Maintenance Fee for the period of February 19,
                 2012 to February 18, 2013 (CONFIDENTIAL NIKKA01221);
              o. Invoice dated January 9, 2009 for Bulknav’s Annual
                 Corporation Maintenance Fee for the period of February 19,
                 2009 to February 18, 2010 (CONFIDENTIAL NIKKA01222);
              p. Invoice dated January 10, 2011 for Bulknav’s Annual
                 Corporation Maintenance Fee for the period of February 19,
                 2011 to February 18, 2012 (CONFIDENTIAL NIKKA01223);
              q. Articles of Amendment of Bulknav Inc. (CONFIDENTIAL
                 NIKKA01224 - 1225);
              r. Certificate of Incorporation for Bulknav Inc. (CONFIDENTIAL
                 NIKKA01226);
              s. Bulknav Inc. Common Stock Master Register dated September
                 25, 2008 (CONFIDENTIAL NIKKA01227)

The following documents were also produced establishing Nikka’s ownership of the Vessel:

          1. Contract for Construction and Sale of a Deadweight 29,100 DWT
             Bulk Carrier (Hull No. NK-002) between JBU Loggers Pte. Ltd., as
             Buyer, and Nakanishi Kikai Kogyosho Co., Ltd., as Builder, and
             Namirei Showa Co., Ltd., as Co-Builder (CONFIDENTIAL
             NIKKA00154 – 905);
          2. January 29, 2009 Commercial Invoice addressed to Nikka Finance
             Inc. in the amount of $37,500,000 for the purchase of the Vessel
             (CONFIDENTIAL NIKKA00906);
          3. October 21, 2008 Swift payment from HSH Nordbank confirming
             payment of USD32,075,000 to JBU Loggers Pte Ltd. for Hull
             NK0002 (CONFIDENTIAL NIKKA00907)
          4. October 21, 2008 Protocol of Delivery and Acceptance confirming
             JBU Loggers Pte. Ltd. sold and delivered the Vessel to Nikka
             Finance Inc. (CONFIDENTIAL NIKKA00908);
          5. Bill of Sale for the Vessel from JBU Loggers Pte. Ltd. to Nikka
             Finance Inc. (CONFIDENTIAL NIKKA01228).

       Finally, as confirmed in the Declarations of Evangelos Bairactaris and Paul Coronis, (Exs.

B and D respectively), and the letter from HSH Nordbank, (Ex. C), Nikka conducted an exhaustive

search for responsive documents in 2015, in connection with the related New York action, and

again in 2018, in connection with the proceeding pending before this Court. The reality is,

                                              21
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 22 of 23



documents responsive to the remaining items noted in footnote 5 of the Court’s September 7, 2018

Order, as well as documents responsive to some of Plaintiff’s Requests for Documents, simply no

longer exist because they are related to a transaction that concluded nearly ten years ago.

       In sum, Nikka has produced all responsive documents in its possession, custody and

control, and has provided Declarations explaining the steps taken to uncover responsive and

relevant documents/information, the fruits of those efforts, and why certain responsive information

is unavailable. Accordingly, Nikka has fully complied with its obligations under Fed. R. Civ. P.

34, this Court’s September 7, 2018 and October 5, 2018 Orders, as well as applicable case law.

Thus, for the reasons stated herein, Plaintiff’s Motion must be denied in its entirety.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s motion should be denied and Nikka should be granted

such other and further relief as may be deemed just and appropriate.

       Respectfully submitted, this the 15th day of October, 2018.


                                              BURR & FORMAN LLP


                                              By: s/John P. Kavanagh, Jr.
                                              John P. Kavanagh, Jr. (KAVAJ1011)
                                              Kasee Sparks Heisterhagen (SPARK7253)
                                              11 North Water Street, Suite 22200
                                              Mobile, Alabama 36602
                                              Tel: 251-344-5151
                                              Email: jkavanagh@burr.com
                                                     sparks@burr.com

                                                              -and-

                                              BLANK ROME LLP

                                              By: /s/ William R. Bennett, III
                                              William R. Bennett, III*
                                              Lauren B. Wilgus*

                                                 22
      Case 1:18-cv-00284-KD-MU Document 136 Filed 10/15/18 Page 23 of 23



                                               The Chrysler Building
                                               405 Lexington Avenue
                                               New York, New York 10174
                                               Tel.: (212) 885-5000
                                               Email: WBennett@BlankRome.com
                                                        LWilgus@BlankRome.com

                                               Counsel for Defendant
                                               Nikka Finance Inc.

                                               *Pro hac vice



                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing document by electronically filing
same with the Clerk of Court using the CM/ECF system, which will send notifications of such
filing to the following: (or, if the party served does not participate in Notice of Electronic Filing,
by U.S. First Class Mail, hand delivery, fax or email), on this the 15th day of October, 2018.


Thomas S. Rue
J. Ben Segarra
Maynard Cooper & Gale PC
RSA Battle House Tower Suite 27000
11 North Water Street
Mobile, AL 36602-5027
Email: true@maynardcooper.com
       bsegarra@maynardcooper.com

Thomas Leonard Tisdale
Tisdale Law Offices, LLC
60 East 42nd Street
Suite 1638
New York, NY 10165
212-354-0025
Fax: 212-869-0067
Email: ttisdale@tisdale-law.com

                                               s/John P. Kavanagh. Jr.
                                               OF COUNSEL




                                                 23
